In a negligence action to recover damages for personal injuries, plaintiff appeals, on the ground of inadequacy, from a judgment of the Supreme Court, Nassau County, entered November 22, 1974, which, inter alia, is in his favor and against the Otto Gerdau Co., upon a jury verdict. Judgment affirmed, without costs or disbursements. We hold that the trial court’s charge to the jury contained a proper instruction as to the measure of damages which could be awarded. The award was within the perimeter of the evidence adduced and should not be disturbed. Appellant’s remaining contentions are without merit. Martuscello, Acting P. J., Latham, Cohalan, Rabin and Hawkins, JJ., concur.